UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 Loryne Joyce Bowen,

        Plaintiff,
                v.                                           Civil Action No. 09-2277 (JDB)
 New Century Mortgage Corporation et al.,

        Defendants.




                                   MEMORANDUM OPINION

       In this civil action filed pro se, plaintiff sues various participants in foreclosure

proceedings involving her property located on Perry Street in the northeast quadrant of the District

of Columbia. Plaintiff purports to sue under the Truth in Lending Act (“TILA”), 15 U.S.C.

§§ 1601 et. seq., and the Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. §§ 2601

et. seq.. She also asserts common law claims of fraud, “wrongful foreclosure,” “slander of title,”

and civil conspiracy. See Compl. Caption.

       Pending before the Court are the motion of L. Darren Goldberg, James E. Clarke, Renee

Dyson and Draper & Goldberg, PLLC (hereafter “Trustees”) to dismiss [Dkt. No. 10], and the

motion of New Century Mortgage Corporation, Carrington Mortgage Services, LLC, The Fisher

Law Group, PLLC, Jeffrey B. Fisher, Scott R. Robinson, Blumenthal and Cordone, Edward J.

Cordone and Carol S. Blumenthal (hereafter “New Century”) to dismiss [Dkt. No. 13]. Upon

consideration of the complaint, the motions to dismiss, and plaintiff’s opposition, the Court will
dismiss the federal claims as untimely filed, and will decline to exercise supplemental jurisdiction

over the remaining common law claims.1 Hence, the case will be dismissed in its entirety.2

                                          BACKGROUND

       The relevant facts are as follows. Plaintiff executed a note for $340,000 with New

Century Mortgage Corporation on August 5, 2006, at an adjustable interest rate. Compl. at 5.

New Century allegedly sold the note “on the open market,” “overcharged Plaintiff at refinancing”

and eventually made “an arm’s length transfer to Trustees . . . to facilitate the foreclosure on its

behalf.” Id. New Century claims that the note was “secured by a refinance Deed of Trust, also

dated August 5, 2006, and recorded with the Recorded [sic] of Deeds for the District of

Columbia[.]” Def.’s Memorandum in Support of the Motion to Dismiss Complaint [13-1] at 1.

After plaintiff defaulted on the loan, New Century purchased the property at a foreclosure sale on

August 19, 2008, and subsequently initiated eviction proceedings against plaintiff in the Superior

Court of the District of Columbia.3 Id. at 2, 3. The Superior Court issued an order on December

8, 2009, granting the eviction; post-judgment motions are pending. Id. at 3. Meanwhile, plaintiff

filed this action on December 1, 2009.



       1
          See 28 U.S.C. § 1367(c) (permitting district courts to decline to exercise supplemental
jurisdiction when “all claims over which [the court] has original jurisdiction” have been
dismissed).
       2
          Also pending is plaintiff’s motion to amend the complaint, which the Trustees have
opposed on the ground of futility. Because the proffered amended complaint is not materially
different from the original complaint, allowing its filing only to dismiss it would be a futile
exercise. The Court therefore will deny plaintiff’s motion to amend the complaint.
       3
          Defendant Trustees “were appointed as substitute trustees to conduct the foreclosure
sale.” Trustees’ Memorandum of Points and Authorities in Support of Motion to Dismiss at 1 &
Ex. 1.

                                                  -2-
                                          DISCUSSION

       Defendants move to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure

for failure to state a claim upon which relief can be granted. The District of Columbia Circuit has

held that the RESPA’s “time limitation is a jurisdictional prerequisite to suit and as such not

subject to equitable tolling.” Hardin v. City Title & Escrow Co., 797 F.2d 1037, 1038 (D.C. Cir.

1986); see id. at 1039 (recognizing same for the TILA). Subsequent Supreme Court guidance may

indicate otherwise. See Arbaugh v. Y & H Corp., 546 U.S. 500, 510 (2006) (clarifying “that time

prescriptions, however emphatic, are not properly typed jurisdictional”) (quoting Scarborough v.

Principi, 541 U.S. 401, 414 (2004)) (internal quotation marks and other citations omitted). In any

event, “[a]ffirmative actions under TILA, are generally required to be brought within one year of

the violation . . . and actions for rescission must be brought within three days after consummation

of the transaction, or in the event the relevant disclosures were never made, within three years

after consummation.” In re Dawson, 411 B.R. 1, 19-20 (Bankr. D.D.C. Apr. 9, 2008) (citing 15

U.S.C. §§ 1635(a),(f), 1640(e)). A cause of action accrues “no later than the settlement date.” Id.

at 20 (citation omitted). Likewise, a RESPA claim must be brought within one or three years of

the settlement date, depending on the claimed violation. See 12 U.S.C. § 2614; Hardin, 797 F.2d

at 1039 (“Section 2614 is identical in all material respects to 15 U.S.C. § 1640(e), the time

limitation applicable to [the TILA.]”); accord Winstead v. EMC Mortgage Corp., 621 F. Supp. 2d
1, 3-4 (D.D.C. 2009) (denying motion for emergency relief to prevent property foreclosure).

       Plaintiff’s filing of this action nearly four months beyond the most generous expiration

date of August 5, 2009 -- three years after settlement -- bars her from proceeding on the federal

statutory claims. No basis for considering equitable tolling has even been offered, and there is no


                                                 -3-
reason for this Court to exercise supplemental jurisdiction over state claims under 28 U.S.C.

§ 1367 at this early stage of the case once the federal claims have been dismissed. Hence, the

Court will grant defendants’ motions to dismiss and will dismiss the case in its entirety. A

separate final order accompanies this Memorandum Opinion.



                                                         s/
                                                    JOHN D. BATES
                                                United States District Judge
Dated: March 22, 2010




                                                -4-